COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 KEVIN JON HEATHER,                                              No. 08-08-00117-CR
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                               199th District Court
                                                 §
 THE STATE OF TEXAS,                                            of Collin County, Texas
                                                 §
                   Appellee.                                     (TC# 199-80166-06)
                                                 §

MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.2(a). As required by that rule, the withdrawal of the notice of appeal is signed by

Appellant. Further, the Clerk of this Court has forwarded a duplicate copy of the written withdrawal

to the clerk of the trial court. Because Appellant has established compliance with the requirements

of Rule 42.2(a), we grant the motion and dismiss the appeal.


June 30, 2008
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)